Carpinello, J. (dissenting).
In affirming the denial of summary judgment to defendants, the majority states that “it would not be pure speculation for a jury to find that the alleged configuration of the door and stairs were a cause of decedent’s fall.” In so stating, however, the majority has neglected to note that when decedent and his son returned from their evening shopping trip, it was dark. Moreover, the exterior porch light was off and, more importantly, the interior light that illuminated the landing from which decedent fell was also unlit. Significantly, decedent’s son testified at his examination before trial that the “only reason” for decedent’s fall was that “he couldn’t see when he went in because it was dark.” It is also undisputed that decedent failed to follow his son’s instructions to wait for him and instead entered the unlit house alone.
In addition to these circumstances surrounding the accident itself, decedent suffered from not only dementia but total blindness in one eye. Further, as a result of two strokes, he normally walked with a four-pronged cane. Given these facts, it is just as likely as not that, upon entering the darkened hallway, decedent became disoriented and fell down the open stairway and the allegedly defective door design had nothing to do with his unwitnessed accident. Thus, it would be inappropriate to permit the factfinder to speculate on the cause of the accident. In op*932posing defendants’ prima facie case for summary judgment, plaintiff has established “nothing more than a possibility that [decedent’s] fall was caused by the condition of the [doorway]” (Silva v Village Sq. of Penna, 251 AD2d 944, 945 [1998]). Therefore, I would reverse and grant defendants’ summary judgment motion.
Ordered that the order is affirmed, with costs.